DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,648,450 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8, and 10-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a wind turbine comprising: a housing having a flat base, an open inlet end and an open exit end; a freely rotatable drum-style rotor disposed within the housing; means to interruptibly connect one or more of a plurality of generators to the rotor on the rotor's circumference in order to generate electricity; flywheel storage means disposed within the housing, the flywheel storage means interruptibly connected with the rotor and interruptibly connected with one or more of the plurality of generators; 
Regarding claim 10, the prior art as a whole, either alone or in combination, fails to teach or suggest a modular wind turbine comprising: a polygonal housing comprising a flat base, an open housing inlet end, and an open housing exit end; a freely rotatable drum style rotor horizontally mounted within the housings; a plurality of generators interruptibly connected with the rotor and located on the periphery of the rotor within the housing in order to generate electricity; a flywheel co-axial with the rotor and located within the rotor and located on the periphery of the rotor within the housing in order to generate electricity; and a controller which measures speed and direction of the wind and which controls the motor driven turntable, the interruptible connections between the rotor and the plurality of generators, and the interruptible connection between the rotor and the flywheel to maximize the electrical output of the wind turbine under different operating conditions.
Regarding claim 11, the prior art as a whole, either alone or in combination, fails to teach or suggest a turbine for the generation of electricity comprising: a housing comprising a flat base, an open inlet end and an open exit end; drum style rotor means disposed within the housing; one or more generator means disposed within the housing and located on the periphery of the rotor means, the one or more generator means interruptibly connected with the rotor means to generate electricity; flywheel means disposed within the housing and co-axial with the rotor means to store rotational energy 
Claims 2-6, 8, and 12-21 are considered allowable based on their respective dependence on allowed claims 1, 10, and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832